


110 HRES 652 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Ms. Matsui (for
			 herself, Mr. Shays,
			 Mrs. Maloney of New York,
			 Mr. Arcuri,
			 Mrs. Capps,
			 Mr. Cohen,
			 Mr. Doggett,
			 Ms. Jackson-Lee of Texas,
			 Ms. Zoe Lofgren of California,
			 Mr. Poe, Ms. Sutton, Mr.
			 Thompson of California, Mr.
			 Towns, Mr. Kennedy,
			 Mrs. Boyda of Kansas,
			 Ms. Watson,
			 Mr. Neal of Massachusetts,
			 Mr. Filner,
			 Mr. Carter,
			 Mr. Berry,
			 Ms. Slaughter,
			 Mr. Cardoza, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of Congress regarding
		  the importance of protecting American cruise ship passengers against crimes on
		  the high seas and ensuring that the perpetrators of such crimes are brought to
		  justice.
	
	
		Whereas there are approximately 200 overnight ocean-going
			 cruise ships worldwide, and the average such ship carries 2,000 passengers as
			 well as a crew of 950 people;
		Whereas approximately 12,000,000 passengers are projected
			 to take a cruise worldwide in the year 2007 alone;
		Whereas few vacationing passengers on cruise liners fully
			 appreciate their potential vulnerability to crime while on an ocean voyage, and
			 those who are victimized often do not know their legal rights or who to contact
			 for help in the immediate aftermath of the crime;
		Whereas sexual violence, the disappearance of passengers
			 from vessels on the high seas, and other serious crimes have occurred during
			 luxury cruises on numerous occasions, as evidenced by the congressional
			 testimony of the President of the International Cruise Victims Association,
			 Kendall Carver, and Ms. Laurie Dishman during a March 27, 2007 hearing before
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives;
		Whereas crimes at sea can involve attacks by both
			 passengers and crewmembers on other passengers and crewmembers;
		Whereas no Federal statute or regulation explicitly
			 requires cruise lines to report alleged crimes to United States Government
			 officials unless such crimes occur within the territorial waters of the United
			 States;
		Whereas it is not known precisely how often crimes occur
			 on cruise ships or exactly how many people have disappeared during ocean
			 voyages because cruise line companies do not make comprehensive, crime-related
			 data readily available to the public;
		Whereas obtaining reliable crime-related cruise data from
			 governmental sources can be difficult, because multiple countries may be
			 involved when crime occurs on the high seas, including the flag country for the
			 vessel, the country of citizenship of particular passengers, and any countries
			 having special or maritime jurisdiction;
		Whereas due to the absence of law enforcement officials on
			 ocean voyages, it can be difficult or impossible for criminal investigators to
			 immediately secure an alleged crime scene on a cruise ship, recover evidence of
			 an onboard offense, and identify or interview potential witnesses to the
			 alleged crime;
		Whereas the adequate collection and preservation of
			 evidence relating to a crime on the high seas frequently depends upon the
			 ability and willingness of cruise officials to manage an alleged crime scene,
			 identify possible witnesses, and provide aid to the victim until law
			 enforcement officials arrive on the ship;
		Whereas most cruise ships that operate into and out of
			 United States ports are registered under the laws of another country and
			 subsequent investigations and prosecutions of crimes against passengers and
			 crewmembers may involve the laws and authorities of multiple nations;
		Whereas perpetrators of sexual violence and other violent
			 crimes on cruise ships are rarely brought to justice in light of the
			 jurisdictional uncertainties and the absence of law enforcement authorities
			 employing standard police investigative procedures on voyages;
		Whereas sexual assault and physical assaults on cruise
			 ships were the leading crime reported to and investigated by the Federal Bureau
			 of Investigation on the high seas over the last five years, but cruise line
			 personnel do not consistently provide sufficient access to readily available,
			 confidential support services, such as the crisis intervention services that
			 are available through the National Sexual Assault Hotline or the National
			 Sexual Assault Online Hotline, for American passengers who become victims of
			 sexual violence while vacationing on cruise ships;
		Whereas consumers who book a cruise generally do not
			 receive information at the point of sale about their legal rights as a cruise
			 passenger and who to contact for help in the event a crime occurs during their
			 oceangoing voyage; and
		Whereas groups such as the International Cruise Victims
			 Association, the National Center for Victims of Crime, and the Rape, Abuse
			 & Incest National Network have voiced concern about the safety of
			 passengers and crewmembers traveling on ocean voyages: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the members of the
			 International Cruise Victims Association, the National Center for Victims of
			 Crime, and the Rape, Abuse & Incest National Network are to be commended
			 for their leadership in highlighting the problem of crimes against American
			 citizens on cruise ships;
			(2)cruise line
			 passengers and crewmembers who become victims of crime while traveling on the
			 high seas are often denied access to justice and support services, and
			 Americans who are victims of crime on a cruise ship should have ready access to
			 justice and additional steps should be taken to ensure that the perpetrators of
			 such crimes are brought to justice;
			(3)the cruise
			 industry should provide comprehensive information to passengers about security
			 risks and maintain necessary security personnel on each ship; and
			(4)Congress should
			 provide oversight to ensure the safety and security of American
			 passengers.
			
